UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-1957



In Re: LAWRENCE E. BOWLING,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-01-46-2)


Submitted:   September 6, 2001         Decided:   September 11, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence E. Bowling, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence   E.   Bowling   petitions   this   court   for   a   writ   of

mandamus directing the district judge to disqualify himself and

proceed no further in No. CA-01-46-2, currently pending in the

Southern District of West Virginia.        Mandamus is a drastic remedy

to be used only in extraordinary situations. Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976).        A judge’s involvement in

prior proceedings involving the petitioner ordinarily is not cause

for granting the writ.    Liteky v. United States, 510 U.S. 540, 551

(1994); In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).             Here, we

discern no grounds for granting the requested relief. We therefore

deny the petition.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rial before the court and argument would not aid the decisional

process.




                                                          PETITION DENIED




                                    2